Judgment unanimously affirmed. Memorandum: Defendant contends that reversal of the judgment convicting him of attempted robbery in the second degree and assault in the second degree is warranted because the complainant improperly testified to defendant’s intent, an issue for the jury. We disagree. The testimony of the complainant that defendant tried to remove the wallet from his pocket during a struggle did not usurp the function of the jury to determine whether defendant intended to commit robbery (see generally, Richardson, Evidence § 363 [Prince 10th ed]; cf., Bogart v City of New York, 200 NY 379, 384-385). In any event, if there was error, it is harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242). (Appeal from Judgment of Monroe County Court, Maloy, J.—Attempted Robbery, 2nd Degree.) Present—Pine, J. P., Fallon, Callahan, Doerr and Balio, JJ.